SUMNER, J.
This is a case heard by the court, jury trial being waived.
The plaintiff, a firm of undertakers, has brought suit for services connected with the burial of George A. Grimley, of whose estate the defendant is administratrix. They present a bill for $472.40.
It seems that the decedent left an estate consisting only of an insurance *75policy for $1000 and that claims have heen filed against the estate for $1200. The funeral arrangements -were made -by Mrs. Kerrigan, with whom the-decedent was boarding at the time of‘his death. She testified that the decedent told her that he wanted her to give him a fair, decent burial so that his comrades would see that he was not “crabby.” The ad-miriitstratrix objects to the hill on the ground that it is exorbitant considering the size of the estate, the bill amounting to nearly one-half of the estate.
For Plaintiff: John B. Lawyor and Edward F. McElroy.
For Defendant: Peter W. McKier-nan.
In O’Reilly vs. Kelly, 22 R. I. page 152, the court quoting from Woerner on Administration says: “It is the duty of the executor or administrator to bury the deceased in a manner suitable to the estate he leave's behind him.”
The court feels that this rule was not followed in this case and that in view of the amount of the estate the bill was excessive. The administra-trix testified that she was willing to allow $200 for the casket. The court feels that this is a liberal enough sum for this purpose; that the item for flowers should be cut in half; that the amount expended for the card of thanks should be stricken out, and that three limo.usines would have heen enough for the burial. This reduces the amount to the sum of $356 and the court renders a decision for the plaintiff for that sum.